Citation Nr: 1312807	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  03-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy.  

2.  Entitlement to service connection for a right wrist disorder.  

3.  Entitlement to service connection for body joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2001 and September 2005 rating decisions.  

In January 2009, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

In May 2009, the Board, in pertinent part, reopened and then denied service connection for benign prostate hypertrophy, and also denied service connection for body joint pain and a right wrist disorder.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2010 Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision with respect to the denial of the Veteran's claims for service connection benign prostate hypertrophy, body joint pain, and a right wrist disorder.  

In April 2011, the Board remanded these matters for additional development.  

The Board's April 2011 remand included the matters of service connection for a respiratory condition and for photophobia.  An August 2012 rating decision, in pertinent part, granted service connection for photophobia of the left eye, effective December 21, 2000, and service connection for allergic rhinitis, effective August 29, 2003.  Additionally, an October 2012 rating decision granted service connection for asthma (combined with allergic rhinitis), also effective August 23, 2003.  These issues are no longer before the Board.  

In correspondence dated October 9, 2012, the Veteran expressed disagreement with the rating assigned in the August 2012 rating decision, noted above, that granted service connection for allergic rhinitis, rated 10 percent disabling effective from August 29, 2003, and rated noncompensable effective from September 15, 2004.  However, in an October 17, 2012 rating decision, the Veteran was also granted service connection for asthma, and rated (combined with the service-connected allergic rhinitis) 30 percent disabling effective from August 29, 2003, and rated 60 percent disabling from November 21, 2007.  In light of the October 2012 rating decision, it is unclear if the Veteran continues to disagree with the combined rating for his respiratory condition.  Therefore, the matter is referred to the Agency of Original Jurisdiction for clarification from the Veteran (and issuance of a statement of the case if he indicates he wishes to continue his appeal in the matter).  


FINDINGS OF FACT

1.  Prostatitis/benign prostate hypertrophy was not manifested during the Veteran's service, and the preponderance of the evidence is against a finding that the Veteran's prostatitis/benign prostate hypertrophy is related to an event, injury, or disease in service.  

2.  A chronic right wrist disorder was not manifested in service; arthritis of the wrist was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right wrist disorder is related to an event, injury or disease in service.   

3.  The medical evidence fails to show that the Veteran has a disability that is manifested by complaints of body joint pain that is attributable to or related to his active service.  




CONCLUSIONS OF LAW

1.  The Veteran does not have prostatitis/benign prostate hypertrophy which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  The Veteran does not have a right wrist disorder which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

3.  The Veteran does not have a disability manifested by complaints of body joint pain which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  January 2004 (regarding the right wrist and body joint pain claims only), May 2006 (regarding the benign prostate hypertrophy claim only), February 2008, and November 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The May 2006, February 2008 and November 2008 letters also informed him of degree of disability and effective date criteria.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of the case.  The Veteran's service treatment records (STRs) are associated with the claims file, as are available postservice treatment records from VA and private treatment providers the Veteran has identified as having potentially relevant records.  The Veteran has been afforded appropriate VA examinations in regard to the claims on appeal.  The Board finds that the examinations, cumulatively, are adequate for rating purposes as the examiners conducted thorough examinations, elicited complaints from the Veteran, and noted all clinical findings needed for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent, available, evidence that remains outstanding.  

The Veteran has also been afforded a hearing before the Board in which he presented testimony regarding the issues decided herein; he was represented during that hearing by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned VLJ did not discuss the basis for the prior determinations, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Benign Prostate Hypertrophy

STRs show that in 1967 the Veteran was seen for complaints of burning upon urination, and that he was treated for gonorrhea.  The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to a prostate disability.  On September 1969 service separation examination, the Veteran's genitourinary system was normal on clinical evaluation.  

On May 1970 VA examination, the Veteran's genitourinary system was normal on physical examination, and the Veteran denied having any symptoms or complaints relating to the genitourinary system.  

On February 1973 pre-enlistment examination, the genitourinary system was normal on clinical evaluation, and the Veteran did not report any prostate problems.  

A February 1982 Northeast Alabama Regional Medical Center private treatment record noted the Veteran's complaint of left flank pain and a possible renal stone.  It was noted that the Veteran has suffered from chronic prostatitis since his days in service in Vietnam (no explanation provided).  Notably, the Veteran's personnel records show that he served in Korea, not Vietnam.  The Veteran was diagnosed with chronic prostatitis.  

A July 1991 Jacksonville Hospital record noted the Veteran had been seen for an enlarged prostate gland that was first discovered in 1988 when he underwent cystocopy.  The impression was benign prostate hypertrophy with bladder outlet obstruction.  Later that month, the Veteran underwent cystocopy and balloon dilation of the prostate gland for bladder outlet obstruction.  In October 1994, the Veteran was treated for complaints of initial hesitancy and initial straining to urinate.  On physical examination, the prostate gland was enlarged (2+) and benign to palpation.  The impression was benign prostate hypertrophy with prostatism, and he was treated with medication.  Following treatment through July 1995, the prostate gland was still enlarged (1+), and it was felt he may have a stricture.  The impression included a history of prostatitis.  In August 1995, the Veteran underwent cystoscopy and transurethral incision of the prostate gland for bladder outlet obstruction.  In October 1998, it was again noted that the Veteran had benign prostate hypertrophy, status post surgery.  

On August 2001 VA general examination, physical examination revealed the prostate was enlarged (2+), with normal consistency and no nodules.  The diagnoses included benign prostate hypertrophy.  

In a May 2006 letter from Dr. Lawrence S. Rosen, it was noted that the Veteran has a history of prostatic obstruction and medium lobe enlargement, and that he has undergone procedures for these complications.  It was opined that these illnesses "might be related" to the fact that he did have gonorrhea in the past as well as chronic prostatitis.  

In a December 2006 letter from Dr. Lawrence S. Rosen, it was noted that the Veteran has a history of prostatism, prostatic obstruction, and stricture disease.  It was further noted that after a review of the Veteran's STRs, he was diagnosed in December 1967 with urethritis prostatitis syndrome.  Dr. Rosen opined that based on a review of the STRs, he believed the Veteran's current illnesses "might be related" to previous illnesses of urethritis and prostatitis.  

On April 2007 VA genitourinary examination, it was noted that in 1967, the Veteran had urethritis prostatitis syndrome, with recurrent symptoms, and was diagnosed with gonorrhea.  On physical examination, the prostate was not enlarged.  The diagnoses were a history of urethritis and prostatitis, and benign prostatic hypertrophy.  After review of medical literature regarding benign prostatic hypertrophy, the examiner found there is no evidence suggesting an increased frequency of benign prostatic hypertrophy among those with previous urethritis, prostatitis, or gonorrhea.  The etiology of benign prostatic hypertrophy is not entirely clear, but it is clearly somewhat hormonally driven.  Therefore, the examiner opined that it is at least as likely as not that the Veteran's previous urethritis, prostatitis and gonorrhea are not related to his subsequent development of benign prostatic hypertrophy.  

In a January 2008 letter from Dr. Lawrence S. Rosen, it was opined that the Veteran's benign prostatic hypertrophy was at least as likely as not related to his previous treatment for gonorrhea, urethritis, and prostatitis (no explanation provided).  

On July 2008 VA genitourinary examination, it was noted that the Veteran was treated during service for gonorrhea.  It was the Veteran's contention that his benign prostatic hypertrophy that developed years later was due to his treatment for gonorrhea during service.  The examiner opined, based on review of the current medical literature, that the Veteran's benign prostatic hypertrophy was not caused by or a result of treatment during service for gonorrhea.  It was noted that the cause of benign prostatic hypertrophy is not known, but it is known to be influenced by male sex hormones.  There is no evidence in the medical literature which indicates that gonorrhea results in benign prostatic hypertrophy.  

On June 2011 VA genitourinary examination, the Veteran reported he had urethritis, gonorrhea, and difficulty urinating during his active service.  It was noted that the Veteran underwent two surgical procedures for urethral stricture in the 1990s.  The diagnosis was benign prostatic hypertrophy.  After noting review of prior records from Dr. Lawrence S. Rosen, and the above-noted April 2007 VA examination report, the examiner found that there was no indication that the treatment the Veteran received for urethritis during service led to benign prostatic hypertrophy.  In conclusion, the examiner agreed with the findings of the April 2007 VA examiner.  

The record includes both medical evidence that tends to support the appellant's claim of service connection for benign prostate hypertrophy and medical evidence that is against his claim.  When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).  

In weighing the respective medical opinions, the Board finds little probative value in the private opinions by Dr. Lawrence S. Rosen.  Specifically, the May 2006 and December 2006 opinions by Dr. Rosen opined that the Veteran's current illnesses "might be related" to his previous urethritis, prostatitis, and gonorrhea.  As the opinions are phrased in terms ("might be") that are general and speculative, they lack substantial probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Furthermore, the January 2008 opinion by Dr. Rosen opined that the Veteran's benign prostatic hypertrophy was at least as likely as not related to his previous treatment for gonorrhea, urethritis, and prostatitis.  However, the opinion does not include an explanation of rationale, and does not cite to supporting clinical data.  In essence, the opinion is a mere conclusion, and lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

To the extent the above-noted February 1982 Northeast Alabama Regional Medical Center private treatment record noted that the Veteran has suffered from chronic prostatitis since his days in service in Vietnam, the Board notes that such was provided without an explanation of rationale, and does not cite to supporting clinical data.  See Stefl, 21 Vet. App. at 123.  In addition, the finding appears to be based, at least in part, on an inaccurate factual premise, as it noted that the Veteran served in Vietnam, when service personnel records show that he served in Korea.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

The Board concludes that the April 2007, July 2008 and June 2011 VA examination opinions merit the greatest probative weight.  The opinions reflect familiarity with the Veteran's accurate medical history and are accompanied by rationale that is supported by citation to clinical data and the explanation of the significance of the clinical data.  See Stefl, 21 Vet. App. at 123.  The examiner's opined, in essence, that it is at least as likely as not that the Veteran's previous urethritis, prostatitis and gonorrhea are not related to his subsequent development of benign prostatic hypertrophy.  These opinions were provided after a review of the Veteran's claims file.  Furthermore, the April 2007 and July 2008 examiner's opinions are supported by a review of medical literature.  Notably, the June 2011 examiner referenced the April 2007 examination report as support for her opinions.  For these reasons, the Board finds the VA examiner's opinions, supported by review of medical literature, to be persuasive.  

The Board does not question that the Veteran is sincere in his belief that his current prostate problem is related to his time in service.  However, to the extent the Veteran contends that he had prostate problems in service, such is not supported by the medical evidence of record.  Specifically, his STRs fails to show any treatment for prostate treatment, and his July 1969 service separation examination, 1970 VA examination, and February 1973 pre-enlistment examination, the genitourinary system was normal on clinical evaluation/physical examination, and the Veteran did not report any prostate problems.  The evidence reflects that a prostate disability was first diagnosed in 1988 (although it was noted he suffered from prostatitis in 1982).  Consequently, service connection for benign prostate hypertrophy/prostatitis on the basis that it became manifest in service and persisted is not warranted.  

To the extent the Veteran appears to be relating his current prostatitis/benign prostate hypertrophy to his service, including in his testimony provided at the January 2009 video conference hearing, the Board finds such is not competent evidence.  The matter of a nexus between a current prostate disability such as prostatitis/benign prostate hypertrophy and treatment for gonorrhea in service is  a question that is beyond lay observation.  (This is particularly so in the absence of recurrence of symptoms, which the Veteran does not appear to be alleging, and indeed, any allegations of such is not credible given the July 1969 service separation examination, 1970 VA examination, and February 1973 pre-enlistment examination, wherein the genitourinary system was normal on clinical evaluation/physical examination, and the Veteran did not report any prostate problems.)  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim, and it is accordingly denied.  

Right Wrist Disorder

STRs show that in December 1968 the Veteran was issued an ace wrap for his (unspecified) wrist.  The Veteran's STRs are otherwise silent for complaints, findings, treatment, or diagnosis pertaining to his right wrist.  On September 1969 service separation examination, the Veteran's upper extremities were normal on clinical evaluation, and he did not report any complications with his wrist.  

On May 1970 VA examination, there was full range of motion of all the joints without pain or tenderness.  

On February 1973 pre-enlistment examination, the Veteran's upper extremities were normal on clinical evaluation, and the Veteran did not report any complications with his wrist.  While the Veteran indicated he had arthritis, rheumatism, or bursitis, the examining physician found there was no sequelae to the Veteran's previous injuries.  

Post-service, the record is silent for any findings, treatment, or mention of the right wrist.  Even when the Veteran had the opportunity to report a wrist injury, no such complaint was advanced.  For example, in April 1982, the Veteran reported 14 different health-related complaints to a physician at Lutheran Medical Center, including orthopedic impairments such as back pain.  

In 1999, it was noted that the Veteran was involved in a motor vehicle accident (in 1997), and since then had experienced numbness in several fingers of his left hand.  

In 2000, the Veteran complained of right wrist pain and tenderness to palpation with good range of motion.  X-rays revealed some lucency consistent with an old fracture of the navicula which is apparently stable, some degenerative changes but no acute changes.  The impression was tenosynovitis on the right.  

A March 2001 Jacksonville Hospital treatment record noted the Veteran's complaint of right wrist pain for many years.  The diagnoses were tenosynovitis and degenerative osteoarthritis.  

In April 2001, the Veteran presented for treatment complaining of an increasing problem with his right wrist and over the past year which he characterized as being moderately severe in intensity.  He related that he injured his wrist several times during active service.  However, the private physician noted that this was over 30 years ago.  X-rays noted a linear lucency in the fusiform which may be related to prior trauma.  The Veteran underwent carpectomy of the right wrist.  The operation report noted the Veteran had an ancient history of sprain in the right wrist, followed by recent onset of intractable pain due to malalignment of the carpus.  

On August 2001 VA general examination, it was noted that the Veteran injured his right wrist in service.  It was also noted a scaffolding collapsed on the right wrist.  He had surgery on the right wrist in April 2001.  

In September 2001 correspondence, the Veteran asserted that service connection should be granted based on the right wrist injury in service and his current right wrist disability.  

At the January 2009 video conference hearing, the Veteran testified that he injured his right wrist during service removing a spark plug from a vehicle.  He further stated that the right wrist experienced swelling, and the doctor put an ace bandage on the wrist.  Ever since then, his wrist has been somewhat weak and "puffy."  Since service, the Veteran testified that he has taken over-the-counter medication to relieve his symptoms.  

On June 2011 VA joints examination, the Veteran reported he suffered a twisting injury to the right wrist during active service, and that he has had chronic pain since then.  He reported he currently has pain, stiffness, decreased speed of joint motion, and swelling of the right wrist.  The Veteran was diagnosed with degenerative arthritis of the right wrist.  After a review of the claims file, the examiner opined that the Veteran's degenerative arthritis of the right wrist is less likely as not (less than 50/50 probability) caused by or a result of presumed wrist injury during the military.  The examiner based the opinion on the fact that there is no documentation to support a wrist injury during active service, and the Veteran did not seek medical care until 2000 for wrist pain which ultimately lead to the need for surgical intervention.  

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have been issued an ace wrap for a wrist during his active service.  The Veteran contends that it was his right wrist that was injured.  For the purpose of this appeal, the Board finds no reason to question his credibility as to an in-service injury.  In addition, he is competent to report wrist pain.  However, the June 2011 VA examiner found that the Veteran's current right wrist disability was not attributable to or related to the presumed right wrist injury during service (presumed as there is no actual documentation of an injury to the wrist in the STRs).  The Board attaches significant probative value to this opinion, as it is detailed, consistent with other evidence of record, and includes consideration of the Veteran's relevant medical history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that too has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based her opinion on a review of the claims file, as well as the Veteran's history as recounted by him and as shown in the record, plus personal examination.  

The Veteran's own assertions of a nexus between his right wrist disability and his in-service injury are not competent evidence in this matter.  The matter of a nexus between a current right wrist disability such as arthritis and remote injury in service is (in the absence of recurrence of symptoms, any allegations of such the Board finds not credible on the basis of no complaints relating to the right wrist until 1999, despite seeking treatment for and complaining of symptoms for numerous other disabilities in the interval period of time) a question that is beyond lay observation.  The Veteran has not demonstrated he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board finds that the June 2011 VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report wrist pain, but he is not competent to ascribe this pain to a particular diagnosis, or, in turn, relate it to his military service, especially when, as here, there is countervailing medical comment.  Thus, the most probative evidence establishes that the Veteran's current right wrist disability is not related to his active service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim, and it is accordingly denied.  

Body Joint Pain

STRs show that in May 1969, the Veteran presented for treatment complaining of soreness and stiffness in his joints.  He also reported general malaise and trouble staying awake; the diagnosis was sinusitis.  On September 1969 service separation examination, the Veteran's upper extremities, spine, and lower extremities were normal on clinical evaluation.  

On May 1970 VA examination, there was full range of motion of all the joints, including the spine, without pain, tenderness, or crepitation. His reflexes were present and normal and the musculature was well developed.  X-rays showed the Veteran's intervertebral disc spaces were normal.  

On February 1973 pre-enlistment examination, the Veteran's upper extremities, spine, and lower extremities were normal on clinical evaluation.  While the Veteran indicated he had arthritis, rheumatism, or bursitis, the examining physician found there was no sequelae to the Veteran's complaints.  

In April 1982, the Veteran presented for treatment complaining of lower back pain for two months, although no back disability was found on examination.  At an examination in April 1982, the physician at Lutheran Medical Center indicated that the Veteran had fourteen medical complaints, but none had to do with any undiagnosed joint pains.  The physical examination was noted to be generally unremarkable, and it was noted that the Veteran was well-developed and in no acute distress.  In July 1982, the Veteran was diagnosed with fibromyositis in the left paraspinal muscle.  

On August 2001 VA general examination, the Veteran reported he has had a progressive problem with arthritis.  He complained of crepitus in the cervical spine, instability in the right ankle, and limitation of motion in the right wrist.  However, no pervasive disability manifested by joint pain was noted other than degenerative joint disease of the lumbar and cervical spines.  

In November 2007, the Veteran complained of multiple joint arthralgias in his hands, feet, back, knees and neck.  In January 2008, it was noted that the Veteran had osteoarthritis.  

At the January 2009 video conference hearing, the Veteran testified that he was experiencing widespread musculoskeletal pain.  He reported that he sought treatment for it during service and was given aspirin.  He denied actually being diagnosed with any disability while in service.  The Veteran reported that he currently has osteoarthritis in his back, and he stated that his left hip, knee and ankle and his right hand were swollen and painful.  

On June 2011 VA examination, the Veteran was diagnosed with degenerative arthritis of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's degenerative arthritis of the lumbar spine was caused by or a result of presumed back pain during service as he has multilevel degenerative disease of his lumbar spine, but no documented injury or illness during his active service which could be a contributing factor to this condition.  

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have had a variety of musculoskeletal pain over the years.  In addition, the evidence shows that the Veteran himself has denied being diagnosed with a disability for such pain during service.  The Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.   Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez-Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Id.  

In the present case, there is no evidence that the Veteran began having musculoskeletal pains for a number of years following service.  Furthermore, the Veteran's claim file is void of any medical opinion of record that even suggests he has a disability that is manifested by joint pain and either was caused by or began during his military service.  To the extent the Veteran alleges that he has had a recurrence of musculoskeletal pains since service, the Board notes that such contentions have no merit.  As noted above, and for the limited purpose of this appeal, even finding such contentions credible, the Board reiterates that there is no medical opinion of record that suggests he has a disability that is manifested by joint pain and either was caused by or began during his military service.  Furthermore, in those instances where there is no underlying disability to account for the complaints of pain, pain alone is insufficient to warrant service connection.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.  



ORDER

Service connection for benign prostate hypertrophy is denied.  

Service connection for a right wrist disorder is denied.  

Service connection for body joint pain is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


